Citation Nr: 9915584	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  90-43 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York




THE ISSUE

Entitlement to service connection for heart disease for the 
purpose of accrued benefits.




REPRESENTATION

Appellant represented by:	Michael McGonnigal, Attorney






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.  He died on September [redacted] 1986, and the appellant 
is his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a July 1990 rating decision of the RO.  
In February 1991 and February 1993, the Board remanded the 
case for additional development.  

In a January 1996 decision, the Board denied the appellant's 
claim of service connection for heart disease for the purpose 
of accrued benefits.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court").  

In a February 1998 Memorandum Decision, the Court vacated the 
Board's decision and remanded the case for additional 
proceedings.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In an April 1946 rating decision, the RO denied the 
veteran's original claim of service connection for a heart 
disorder; the veteran was advised of the decision and his 
appellate rights but failed to file a timely appeal.  

3.  In July 1985, the RO denied the veteran's request for 
service connection for a heart disorder; the veteran timely 
appealed the decision.  

4.  In January 1986, the Board remanded the case for 
additional development.  

5.  On September [redacted] 1986, the veteran died before final 
appellate consideration.  

6.  New evidence received after the April 1946 rating 
decision and of record at the time of the veteran's death is 
so significant that it must be considered in order to fairly 
decide the merits of his claim.  

7.  The reopened claim of service connection for heart 
disease, for the purpose of accrued benefits, is plausible.  

8.  The veteran's heart disorder was first clinically 
demonstrated prior to his period of active duty.  

9.  The veteran's pre-existing heart disorder is shown to 
likely have increased in severity beyond natural progress 
during his period of active duty.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the claim of service connection for 
heart disease.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 3.303 (1998).  

2.  Evidence of a well-grounded claim of service connection 
for heart disease has been submitted.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1998).  

3.  The veteran's pre-existing heart disorder was aggravated 
by his period of active duty.  38 U.S.C.A. §§ 1110, 1111, 
1153, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.306 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1946, the RO denied the veteran's original claim of 
service connection for a heart disorder.  The veteran was 
notified of the decision and his appellate rights, but he 
failed to file a timely appeal.  

In May 1985, the veteran filed a statement in which he 
requested service connection for a heart disability.  The RO, 
in a July 1985 rating decision, denied the veteran's claim, 
and he appealed.  In July 1986, the Board remanded the case 
for additional development.  

On September [redacted] 1986, the veteran died, prior to final 
appellate consideration.  

Generally, an accrued benefits claimant is entitled to what 
was properly due to the veteran at the time of his death 
under existing ratings or decisions, or based on evidence in 
the file at date of death, and which were unpaid to the 
veteran for a period not to exceed two years.  Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 38 U.S.C.A. 
§ 5121(a).  

A claim for accrued benefits under 38 U.S.C.A. § 5121 is a 
separate claim from the veteran's claim for service 
connection because it is based on a separate statutory 
entitlement for which an application must be filed in order 
to receive benefits.  See 38 U.S.C.A. § 5121(c).  At the same 
time, however, an accrued benefits claim is derivative of the 
veteran's claim of service connection; i.e., the claimant's 
entitlement is based on the veteran's entitlement.  Zevalkink 
v. Brown, 102 F.3d 1236.  

Under section 5121, therefore, a claimant is only entitled to 
what was properly due the veteran at the time of death, but 
which was unpaid based on existing ratings or decisions or on 
evidence in the file at date of death.  Accordingly, because 
a previously disallowed claim may be reopened only if new and 
material evidence is first presented, see 38 U.S.C. §§ 5108, 
7104, and because an accrued benefits claimant takes the 
veteran's claims as they stand on the date of death (i.e., 
based on existing ratings and decisions and based on any new 
and material evidence in the file that has not previously 
been considered), an accrued benefits claimant under 
38 U.S.C. § 5121 must point to new and material evidence in 
the veteran's file to reopen the veteran's claim for benefits 
which has previously been finally decided.  See Zevalkink v. 
Brown, 102 F.3d at 1242.  

As noted by the Court, the appellant did not file a formal 
claim for accrued benefits until February 1990, and 
applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).  The 
Court, however, citing Edmonds v. Brown, 9 Vet. App. 159, 161 
(1996) and Landicho v. Brown, 7 Vet. App. 42, 50-51 (1994), 
determined that "since the RO received notice of the 
veteran's death on October 3, 1986, there was an informal 
claim for accrued benefits filed within one year of the 
veteran's death."  That is, the Court apparently construed 
the veteran's Certificate of Death, which was completed at 
the VA Medical Center (VAMC) in New York, New York, where the 
veteran died, and apparently forwarded by the VAMC to the RO 
in October 1986, as the appellant's informal claim for 
accrued benefits, despite the fact that a formal claim was 
not received until February 1990.  In Edmonds and Landicho, 
unlike here, the accrued benefits claimants had filed death 
certificates and expressed an intent to pursue or continue 
the veteran's appeal.  No such expressed intent accompanied 
the certificate of death in this case.  However, the Board 
notes that the Court did not consider September [redacted] 1986, as 
the date of the informal claim, as the death certificate was 
completed by the VAMC and was, thus, in the constructive 
possession of the RO at that time.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part VI,  5.06(c) (Aug. 16, 1996).  But see Damrel v. Brown, 
6 Vet. App. 242, 246 (1994).

The Board is bound by the Court's decision (see Harris v. 
Brown, 7 Vet. App. 547 (1995)) and notes that, in any event, 
an August 12, 1987, statement-received within one year of 
the veteran's death from the veteran's representative at the 
time of his death-requested that the RO comply with the 
Board's January 1986 remand and suggested that the appellant 
had an interest in the case.  


I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  In 
the absence of a perfected appeal, the RO's decision becomes 
final, and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  As the veteran did not file a Notice of 
Disagreement within one year of the April 1946 rating 
decision, the decision became final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the April 1946 rating decision, the evidence 
consisted of the veteran's service medical records and his 
claim for benefits.  

The service medical records included his physical examination 
and induction report dated in May 1943, which showed a normal 
cardiovascular system.  In March 1946, just prior to 
separation, the veteran complained of previous fainting, 
"crying spells," nervousness and cardiac symptoms.  A 
neuropsychiatric consultation was obtained.  The provisional 
diagnosis was that of congenital heart disease.  The veteran 
stated that, at age thirteen years, he had noticed that he 
was short of breath when exercising.  He indicated that the 
symptoms had eventually faded slowly.  He noted that, at the 
age of nineteen years, he emigrated from his native Germany 
to the United States.  He stated that the physician on board 
the ship told him that he might have a cardiac murmur and 
that he should watch his activities.  He reported that, 
during basic training, he suffered a sharp pain in the 
precordial region, which was followed by a fainting spell.  
He noted that he had not had any additional such incidents, 
but that he was short of breath as in his earlier years.  The 
psychiatrist noted that the veteran had a possible cardiac 
lesion and diagnosed anxiety.  A cardiac observation resulted 
in a diagnosis of congenital heart disease, probably patent 
ductus arteriosus.  It was noted that the disability had 
preexisted service, was not aggravated by active service and 
was not in the line of duty.  

Based on this evidence, the RO denied the claim of service 
connection for a heart disorder on the grounds that the 
veteran's heart problems were a congenital anomaly not 
aggravated by service.  

The evidence of record (actually and constructively) at the 
time of the veteran's death and submitted after the April 
1946 rating decision included statements and testimony of the 
veteran and private and VA medical evidence.  

In a May 1985 statement, Bernard I. Freedman, M.D., indicated 
that he had treated the veteran's heart disease for the 
previous twelve years.  He noted that the veteran had been 
advised by his high school physician that he had a heart 
murmur and that he was to refrain from strenuous physical and 
athletic activities.  He reviewed the veteran's military 
training and concluded that "[t]here [was] no question . . . 
that the strain imposed upon [the veteran's] heart, already 
impaired when inducted, hastened its deterioration as a 
result of his rigorous service in the [A]rmy."  Dr. Freedman 
noted that "[s]ince discharge, this cardiac damage [had] 
played a significant role in [the veteran's] life by 
diminishing the degree of his productivity, interfering with 
his ability to earn a livelihood, impairing the quality of 
his life, and ultimately shortening his life span."  

In June 1985, the veteran testified at a hearing at the RO.  
He stated that, when he first entered the service, he knew 
that he had certain handicaps and that he had to stay away 
from exertion, running, walking long distances and 
competitive exercises.  He noted that he had tried to keep up 
with the training, but that he had more difficulty than the 
others with whom he served.  He stated that, following his 
discharge, he started having difficulties again with 
shortness of breath and dizziness in 1947 or 1948.  He 
testified that, beginning in 1948 or 1949, he was 
hospitalized at least once a year until 1977, when he 
"suffered a massive heart attack."  

In a July 1985 statement, Emanuel S. Cohen, M.D., stated that 
the veteran had been his patient since 1954.  He noted that 
the veteran had significant, serious medical problems, 
specifically myocardial infarction, coronary heart disease, 
congestive heart failure, diabetes mellitus and cardiomegaly.  
He opined that these conditions "developed and became 
aggravated as a consequence of the severe stress and strain 
of basic military training, to which he was subjected."  
Furthermore, Dr. Cohen stated that, "[i]f [the veteran] had 
not been taken into military service, and subjected to 
rigorous Army basic training, I feel that he would not be in 
his present poor state of health today."  Finally, Dr. Cohen 
indicated that the veteran was clinically well prior to 1942, 
with no evidence of a heart condition.  

In a September 1985 statement, Barbara M. Preschel noted that 
her husband, Dr. Sheldon B. Preschel, was a cardiologist from 
1954 to 1973 and that the veteran was a patient of his.  She 
stated that Dr. Preschel closed his practice in 1973 and that 
he died in 1977.  None of his medical records existed.  

An October 1985 note from Irving M. Ader, M.D, indicates that 
the veteran was a sporadic patient of his from 1955 to 1977.  
He noted that the veteran was treated for cardiac failure.  
He reported that the veteran's "history was that 'cardiac 
disease' began from his days in the Army."

In another October 1985 statement, Isadore Rosenfield, M.D., 
noted that the veteran had been under his care since 1974 for 
the treatment of congestive failure, ischemic heart disease 
and myocardial infarction.  He indicated that the veteran had 
been totally disabled since 1975.  He opined that his 
cardiovascular status was a direct extension of his having 
been in the service at the age of 22 years.  Further, he 
stated that his condition was accelerated and aggravated by 
the stress and strain of basic training.  

In an April 1986 letter, Dr. Cohen reiterated the opinions he 
had expressed in his July 1985 statement.  

After the veteran's death, VA medical records were associated 
with the claims file.  Although not in the file at date of 
death, the RO is deemed to have constructive knowledge of 
those records.  See Bell v. Derwinski, 2 Vet. App. at 13; VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  5.06(c).  But 
see Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  The VA 
evidence shows that the veteran was hospitalized for 
treatment of peripheral vascular disease from March 7, 1986, 
until his death on September [redacted] 1986.  There was no 
discussion in the hospitalization summary relating heart 
disease to service.  In a July 1996 progress note, it was 
reported that the veteran's cardiomyopathy was likely 
secondary to diabetes mellitus or ischemia.  It was noted 
that a congenital etiology was highly improbable and that 
investigative techniques would not help to elucidate the 
etiology.

The Board finds that this evidence, particularly the private 
medical evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The 
private medical evidence is the first medical evidence 
attributing the veteran's heart disease to his period of 
service.  The evidence is new and probative of the issue of 
service connection; that is, it is new and material.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record at 
the time of the veteran's death, presuming its credibility, 
the reopened claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc).

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In light of the private medical evidence which attributed the 
veteran's cardiac problems to the strain and stress of his 
military service, the Board finds the claim of service 
connection for heart disease for the purpose of accrued 
benefits to be well grounded.  


III.  Service connection

An accrued benefits claimant is entitled to what was properly 
due to the veteran at the time of his death under existing 
ratings or decisions, or based on evidence in the file at 
date of death, and which were unpaid to the veteran for a 
period not to exceed two years.  38 U.S.C.A. § 5121(a).  
Given the particular circumstances of this case, the Board 
will undertake to review only the evidence which was actually 
or constructively of record at the time of the veteran's 
death in September 1986 in connection with its consideration 
of this appeal.  

As noted hereinabove, service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  

As discussed hereinabove, a cardiovascular disorder was not 
noted at the time of the veteran's examination, acceptance 
and enrollment in service.  Thus, the veteran must be 
presumed to have been sound at entrance into service.  38 
U.S.C.A. § 1111.  

The Board finds, however, that the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
disease or injury existed before acceptance and enrollment.  
The medical and lay evidence clearly establish that the 
veteran suffered from a heart defect prior to service.  
Indeed, the veteran stated during service and testified in 
June 1985 that he had heart problems prior to service.  The 
post-service private medical evidence also suggested a pre-
existing heart problem.  

Nonetheless, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board finds that the evidence establishes that there was 
an increase in disability associated with the veteran's heart 
problems in service.  The March 1946 finding of disability 
associated with "congenital heart disease" clearly 
indicates that, at least at that time, it was more 
symptomatic than at entry.  Furthermore, all of the private 
post-service physicians have indicated that the veteran's 
active service had worsened his cardiac disability-
specifically that the stress and strain of training had 
caused an increase in severity beyond the normal progression 
in service.  

Accordingly, the Board finds that a clear preponderance of 
the evidence of record at the time of the veteran's death 
supports the claim that the veteran's preexisting heart 
disorder was aggravated by service.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for heart disease for the purpose 
of accrued benefits and as a well-grounded claim has been 
presented, the appeal is allowed to this extent.  

Service connection for heart disease for the purpose of 
accrued benefits is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

